17-01101-scc           Doc 43        Filed 04/09/19 Entered 04/09/19 17:51:55                         Main Document
                                                   Pg 1 of 519


GRIFFIN HAMERSKY LLP
420 Lexington Avenue, Suite 400
New York, New York 10170
Telephone: (646) 998-5580
Facsimile: (646) 998-8284
Scott A. Griffin
Michael D. Hamersky
Richard K. Milin

Counsel for NYAM, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
In re:                                                                             :
                                                                                   :   Chapter 11
BCBG MAX AZRIA GLOBAL HOLDINGS, LLC, et al., :
                                                                                   :   Case No. 17-10466 (SCC)
                                         Debtors.                                  :
                                                                                   :   (Jointly Administered)
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -:
                                                                                   :
DAVID MACGREEVEY, in his capacity as                                               :
PLAN ADMINISTRATOR,                                                                :   Adv. Pro. No. 17-01101 (SCC)
                                                                                   :
                                           Plaintiff,                              :
                                                                                   :
                        v.                                                         :
                                                                                   :
NYAM, LLC,                                                                         :
                                                                                   :
                                         Defendant                                 :
                                                                                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  APPELLANT’S STATEMENT OF ISSUES AND
              DESIGNATION OF RECORD ON APPEAL PURSUANT
      TO RULE 8009 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          NYAM, LLC (“NYAM” or “Appellant”) hereby respectfully files its (i) statement of

issues to be presented on appeal and (ii) designation of the items to be included in the record on

appeal, in support of its appeal from the Order Granting Plaintiff’s Motion for Partial Summary




                                                                 1
17-01101-scc    Doc 43     Filed 04/09/19 Entered 04/09/19 17:51:55             Main Document
                                         Pg 2 of 519


Judgment (the “Order”) entered by the United States Bankruptcy Court for the Southern District

of New York (the “Bankruptcy Court”) on March 13, 2019.

       I.      Statement of Issues on Appeal

       1. Whether the Bankruptcy Court erred in granting a summary judgment dismissing
          NYAM’s affirmative defense of setoff.

       2. Whether the Bankruptcy Court erred in denying Defendant’s cross-motion for a
          summary judgment holding that NYAM’s affirmative defense of setoff is a valid
          affirmative defense meriting dismissal of plaintiff’s claims against NYAM.

       3. Whether the Bankruptcy Court erred in holding that there were no genuine issues of
          material fact so that Plaintiff was entitled to a judgment denying NYAM its affirmative
          defense of setoff as a matter of law.

       4. Whether the Bankruptcy Court erred as a matter of law in determining that the invoices
          Defendant relies on as a basis for its setoff defense were automatically assigned to
          Defendant’s factor even though Defendant’s factor did not consent to accept the
          assignments.

       5. Whether the Bankruptcy Court erred in determining that the invoices which Defendant
          relies on a basis for its setoff defense were assigned to Defendant’s factor even though
          Defendant’s factor declined to accept the assignments and agrees that they were not
          assigned.

       6. Whether the Bankruptcy Court erred in concluding that the invoices Defendant relies
          on as a basis for its setoff defense were validly assigned to Defendant’s factor even
          though the factor provided no consideration for the invoices.

       7. Whether the Bankruptcy Court erred in declining to consider additional documents in
          addition to the factoring agreement in granting summary judgment dismissing
          NYAM’s affirmative defense of setoff.

       8. Whether the Bankruptcy Court erred in declining to give any weight to the declarations
          of Defendant and its factor which Defendant submitted in support of its cross-motion.

       9. Whether the Bankruptcy Court erred by substituting the Court’s understanding of the
          agreements between Defendant and its factor for the joint understanding of the parties
          themselves.

       10. Whether the Bankruptcy Court erred by interpreting the agreements between Defendant
           and its factor based on the Court’s interpretation of the written agreement between
           Defendant and its factor without considering the declarations or testimony of the parties
           as to how their agreements operated in practice.



                                                2
17-01101-scc      Doc 43     Filed 04/09/19 Entered 04/09/19 17:51:55              Main Document
                                           Pg 3 of 519




       11. Whether the Bankruptcy Court erred in granting summary judgment dismissing
           NYAM’s affirmative defense of setoff while third party discovery was not yet
           complete.

       12. Whether the Bankruptcy Court erred in relying on certain representations of Plaintiff’s
           counsel as if they were facts.

       NYAM hereby reserves the right to supplement this Statement of Issues.

       II.     Designation of Record

       This designation is in addition to any items designated for the record by other parties to

this appeal including, without limitation, all statements, appendices, exhibits, attachments,

declarations, and affidavits related thereto. NYAM reserves its right to designate additional items

for inclusion in the record and/or restate issues presented on appeal, including without limitation,

the right to designate additional items or restate issues if any relief is granted or denied subsequent

to the filing of this designation that affects the Order and/or related documents. For items

designated, the designation includes all documents related thereto, including, without limitation,

all statements, appendices, exhibits, attachments, declarations and affidavits. NYAM designates

the following documents filed in the case captioned above for inclusion in the record on appeal:

                Documents filed in In re: BCBG Max Azria Global Holdings,
              LLC, et al., Case No. 17-10466 (SCC)/Adv. Pro. Case No 17-01101

                                                                              Description (Docket
 Designation No.           Filing Date          Adv. Pro . Docket No.
                                                                                      Text)
         1.                  7/28/17                       1                   Complaint against
                                                                                  NYAM, LLC
         2.                   8/1/17                       2.                Summons with Notice
                                                                            of Pre-Trial Conference
         3.                  8/31/17                       3.               NYAM, LLC’s Answer
                                                                                  to Complaint
         4.                  5/24/18                      15.                Transcript of May 23,
                                                                                  2018 Hearing
         5.                  5/31/18                      17.                Initial Pre-Trial Order
         6.                  8/30/18                      18.                 Amended Initial Pre-
                                                                                   Trial Order


                                                  3
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                      Pg 4 of 519


        7               9/18/18                19.           Letter Requesting Pre-
                                                               Motion Conference
                                                            Pursuant to Local Rule
                                                             7056-1(a) from David
                                                              MacGreevey as Plan
                                                                  Administrator
       8.               9/27/18                20.            Letter Responding to
                                                             Letter Requesting Pre-
                                                               Motion Conference
                                                            Pursuant to Local Rule
                                                             7056-1(a) by Michael
                                                                 Hamersky, Esq.
       9.               11/5/18                21.            Letter Supplement to
                                                            Letter Requesting a Pre-
                                                            Motion Conference and
                                                             in Response to Letter
                                                            Responding to Request
                                                                for a Pre-Motion
                                                             Conference by David
                                                              MacGreevey as Plan
                                                                  Administrator
       10.              11/7/18                22.          Memorandum Endorsed
                                                                 Order Granting
                                                            Plaintiff's Request for a
                                                            Pre-Motion Conference
                                                                 at 2:00 p.m. on
                                                              November 13, 2018
       11.              11/19/18               23.              Order Scheduling
                                                             Stipulation Relating to
                                                             Motions for Summary
                                                                    Judgment
       12.              11/20/18               24.            Notice of Hearing on
                                                             Plaintiff’s Motion for
                                                                Partial Summary
                                                                    Judgment
       13.              11/20/18               25.          Memorandum of Law in
                                                             Support of Plaintiff’s
                                                              Motion for Partial
                                                             Summary Judgment




                                        4
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                      Pg 5 of 519


       14.              11/20/18               26.            Plaintiff's Statement
                                                             Pursuant to Local Rule
                                                            7056-1 of Material Facts
                                                             as to Which There Are
                                                            No Genuine Issues to Be
                                                                      Tried

       15.              11/20/18               27.             Declaration of Beth
                                                              Levine in Support of
                                                              Plaintiff’s Motion for
                                                                 Partial Summary
                                                                    Judgment
       16.              12/13/18               29.              Ordered Amended
                                                             Scheduling Stipulation
                                                             Related to Motions for
                                                              Summary Judgment
       17.              12/28/18               30.                NYAM, LLC’s
                                                             Response to Plaintiff’s
                                                                Motion for Partial
                                                               Summary Judgment
                                                               including Notice of
                                                             NYAM, LLC’s Cross-
                                                              Motion for Summary
                                                             Judgment; Declaration
                                                            of Michael Hamersky in
                                                             Support of Defendant's
                                                            Opposition to Plaintiff's
                                                                Motion for Partial
                                                            Summary Judgment and
                                                            in Support of Its Cross-
                                                              Motion for Summary
                                                                  Judgment with
                                                              Supporting Exhibits;
                                                                  NYAM, LLC’s
                                                             Response to Plaintiff's
                                                             Statement Pursuant to
                                                              Local Rule 7056-1 of
                                                                Material Facts and
                                                             Statements Pursuant to
                                                              Local Rule 7056-1 in
                                                             Support of Defendant's
                                                                Cross-Motion for
                                                              Summary Judgment
       18.              1/18/19                31.          Memorandum of Law in
                                                                Further Support of
                                                              Plaintiff's Motion for


                                        5
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                      Pg 6 of 519


                                                              Partial Summary
                                                              Judgment and in
                                                                Opposition to
                                                             Defendant's Cross-
                                                             Motion for Summary
                                                                  Judgment

       19.              1/18/19                32.           Plaintiff's Response to
                                                             Defendant's Statement
                                                             Pursuant to Local Rule
                                                            7056-1 of Material Facts
                                                             as to Which There are
                                                            No Genuine Issues to be
                                                             Tried in Support of Its
                                                                Cross-Motion for
                                                              Summary Judgment
       20.              1/18/19                33.             Declaration of Beth
                                                                Levine in Further
                                                              Support of Plaintiff's
                                                                Motion for Partial
                                                            Summary Judgment and
                                                                 in Opposition to
                                                               Defendant's Cross-
                                                              Motion for Summary
                                                                    Judgment
       21.              1/31/19                35.           NYAM, LLC’S Reply
                                                            Memorandum of Law in
                                                               Further Support of
                                                             NYAM, LLC’s Cross-
                                                              Motion for Summary
                                                                    Judgment
       22.              3/13/19                37.                Order Granting
                                                              Plaintiff’s Motion for
                                                                Partial Summary
                                                                    Judgment
       23               3/14/19                38.            Judgment Signed on
                                                                     3/14/19
       24.              3/14/19                39.             Notice of Judgment
       25.               3/6/19                40.           Transcript of March 5,
                                                                  2019 Hearing
       26.              3/26/19                41               Notice of Appeal
                                                                Regarding Order
                                                               Granting Plaintiff’s
                                                                Motion for Partial
                                                              Summary Judgment



                                        6
17-01101-scc     Doc 43    Filed 04/09/19 Entered 04/09/19 17:51:55     Main Document
                                         Pg 7 of 519


                                   Additional Materials

         Designation No.               Filing Date           Description (Docket Text)

               27.                       8/11/17              NYAM Proof of Claim,
                                                                Claim No. 01070
               28.                       8/11/17            HANA Proof of Claim, Claim
                                                                   No. 01069


Dated:    New York, New York
          April 9, 2019
                                         GRIFFIN HAMERSKY LLP

                                         By: /s/ Michael D. Hamersky
                                         Michael D. Hamersky
                                         Scott A. Griffin
                                         Richard K. Milin
                                         420 Lexington Ave, Suite 400
                                         New York, New York 10170
                                         Telephone: (646) 998-5580
                                         Facsimile: (646) 998-5574

                                         Counsel for Defendant, NYAM, LLC




                                            7
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                      Pg 8 of 519




                Designation No 27.
               NYAM Proof of Claim,
                 Claim No. 01070
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                      Pg 9 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 10 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 11 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 12 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 13 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 14 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 15 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 16 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 17 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 18 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 19 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 20 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 21 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 22 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 23 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 24 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 25 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 26 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 27 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 28 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 29 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 30 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 31 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 32 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 33 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 34 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 35 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 36 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 37 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 38 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 39 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 40 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 41 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 42 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 43 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 44 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 45 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 46 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 47 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 48 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 49 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 50 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 51 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 52 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 53 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 54 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 55 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 56 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 57 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 58 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 59 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 60 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 61 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 62 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 63 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 64 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 65 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 66 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 67 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 68 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 69 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 70 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 71 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 72 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 73 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 74 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 75 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 76 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 77 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 78 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 79 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 80 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 81 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 82 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 83 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 84 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 85 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 86 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 87 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 88 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 89 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 90 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 91 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 92 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 93 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 94 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 95 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 96 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 97 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 98 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 99 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 100 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 101 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 102 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 103 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 104 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 105 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 106 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 107 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 108 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 109 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 110 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 111 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 112 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 113 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 114 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 115 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 116 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 117 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 118 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 119 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 120 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 121 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 122 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 123 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 124 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 125 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 126 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 127 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 128 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 129 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 130 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 131 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 132 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 133 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 134 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 135 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 136 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 137 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 138 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 139 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 140 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 141 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 142 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 143 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 144 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 145 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 146 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 147 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 148 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 149 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 150 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 151 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 152 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 153 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 154 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 155 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 156 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 157 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 158 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 159 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 160 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 161 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 162 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 163 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 164 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 165 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 166 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 167 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 168 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 169 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 170 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 171 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 172 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 173 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 174 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 175 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 176 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 177 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 178 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 179 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 180 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 181 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 182 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 183 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 184 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 185 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 186 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 187 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 188 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 189 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 190 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 191 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 192 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 193 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 194 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 195 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 196 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 197 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 198 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 199 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 200 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 201 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 202 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 203 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 204 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 205 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 206 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 207 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 208 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 209 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 210 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 211 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 212 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 213 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 214 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 215 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 216 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 217 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 218 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 219 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 220 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 221 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 222 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 223 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 224 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 225 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 226 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 227 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 228 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 229 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 230 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 231 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 232 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 233 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 234 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 235 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 236 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 237 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 238 of 519




                Designation No 28.
               Hana Proof of Claim,
                 Claim No. 01069
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 239 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 240 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 241 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 242 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 243 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 244 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 245 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 246 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 247 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 248 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 249 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 250 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 251 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 252 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 253 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 254 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 255 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 256 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 257 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 258 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 259 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 260 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 261 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 262 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 263 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 264 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 265 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 266 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 267 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 268 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 269 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 270 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 271 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 272 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 273 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 274 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 275 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 276 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 277 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 278 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 279 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 280 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 281 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 282 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 283 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 284 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 285 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 286 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 287 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 288 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 289 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 290 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 291 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 292 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 293 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 294 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 295 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 296 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 297 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 298 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 299 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 300 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 301 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 302 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 303 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 304 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 305 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 306 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 307 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 308 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 309 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 310 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 311 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 312 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 313 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 314 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 315 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 316 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 317 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 318 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 319 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 320 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 321 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 322 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 323 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 324 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 325 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 326 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 327 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 328 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 329 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 330 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 331 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 332 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 333 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 334 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 335 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 336 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 337 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 338 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 339 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 340 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 341 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 342 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 343 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 344 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 345 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 346 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 347 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 348 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 349 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 350 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 351 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 352 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 353 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 354 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 355 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 356 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 357 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 358 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 359 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 360 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 361 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 362 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 363 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 364 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 365 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 366 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 367 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 368 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 369 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 370 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 371 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 372 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 373 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 374 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 375 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 376 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 377 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 378 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 379 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 380 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 381 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 382 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 383 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 384 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 385 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 386 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 387 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 388 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 389 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 390 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 391 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 392 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 393 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 394 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 395 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 396 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 397 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 398 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 399 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 400 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 401 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 402 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 403 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 404 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 405 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 406 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 407 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 408 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 409 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 410 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 411 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 412 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 413 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 414 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 415 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 416 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 417 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 418 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 419 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 420 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 421 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 422 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 423 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 424 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 425 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 426 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 427 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 428 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 429 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 430 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 431 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 432 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 433 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 434 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 435 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 436 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 437 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 438 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 439 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 440 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 441 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 442 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 443 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 444 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 445 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 446 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 447 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 448 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 449 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 450 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 451 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 452 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 453 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 454 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 455 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 456 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 457 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 458 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 459 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 460 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 461 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 462 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 463 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 464 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 465 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 466 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 467 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 468 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 469 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 470 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 471 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 472 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 473 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 474 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 475 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 476 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 477 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 478 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 479 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 480 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 481 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 482 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 483 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 484 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 485 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 486 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 487 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 488 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 489 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 490 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 491 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 492 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 493 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 494 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 495 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 496 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 497 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 498 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 499 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 500 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 501 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 502 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 503 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 504 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 505 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 506 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 507 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 508 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 509 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 510 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 511 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 512 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 513 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 514 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 515 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 516 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 517 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 518 of 519
17-01101-scc   Doc 43   Filed 04/09/19 Entered 04/09/19 17:51:55   Main Document
                                     Pg 519 of 519
